Sub-Item 77C Exhibit 5 GENERAL GOVERNMENT SECURITIES MONEY MARKET FUNDS, INC. -GENERAL TREASURY PRIME MONEY MARKET FUND (the “Fund”) MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of the General Government Securities Money Market Funds, Inc.-General Treasury Prime Money Market Fund was held on January 4, 2010. Out of a total of 1,680,477,863.720 shares (“Shares”) entitled to vote at the meeting, a total of 566,929,222.230 were represented at the Meeting, in person or by proxy. The proposals did not receive the required vote of the holders for approval. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve amending the 502,985,306.820 42,326,377.760 21,617,537.650 Fund’s policy regarding borrowing Shares For Against Abstain 2. To approve amending the 491,519,572.930 52,146,394.110 23,263,255.190 Fund’s policy regarding lending
